                            Case 2:20-cv-01007-SMB Document 53 Filed 07/08/21 Page 1 of 2




                    1   SEAN P. HEALY, SB #018393
                        Sean.Healy@lewisbrisbois.com
                    2   KATHRYN HONECKER, SB #020849
                        Kathryn.Honecker@lewisbrisbois.com
                    3   LEWIS BRISBOIS BISGAARD & SMITH LLP
                        Phoenix Plaza Tower II
                    4   2929 North Central Avenue, Suite 1700
                        Phoenix, Arizona 85012-2761
                    5   Telephone: 602.385.1040
                        Facsimile: 602.385.1051
                    6   Firm email: azdocketing@lewisbrisbois.com


                    7   JON P. KARDASSAKIS (admitted pro hac vice)
                        Jon.Kardassakis@lewisbrisbois.com
                    8   LEWIS BRISBOIS BISGAARD & SMITH LLP
                        633 West 5th Street, Suite 4000
                    9   Los Angeles, CA 90071
                        Telephone: 213-250-1800
                   10   Facsimile: 213-250-7900


                   11   Attorneys for Defendant Grand Canyon University.


                   12                               IN THE UNITED STATES DISTRICT COURT
                   13                                              DISTRICT OF ARIZONA
                   14 Seth Hannibal-Fisher and David Tran on                    No. 2:20-cv-01007-PHX-SMB
                      behalf of themselves and all others
                   15 similarly situated,                                         NOTICE OF SERVICE OF GRAND
                   16                                                             CANYON UNIVERSITY’S INITIAL
                                     Plaintiffs,                                    DISCLOSURE STATEMENT
                   17
                   18        vs.

                   19 Grand Canyon University, a
                      Domestic Nonprofit Corporation,
                   20
                   21                      Defendant.

                   22            Defendant Grand Canyon University, through undersigned counsel, hereby gives
                   23 notice to this Court that it has served its Initial Disclosure Statement on all parties on
                   24 July 7, 2021.
                   25                                                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                   26                                                      By:
                                                                               Sean P. Healy
                   27                                                          Jon P. Kardassakis
                                                                               Kathryn Honecker
LEWIS              28
                                                                               Attorneys for Defendant
BRISBOIS
BISGAARD                                                                       Grand Canyon University
& SMITH LLP             4827-2346-6225.1
ATTORNEYS AT LAW
                            Case 2:20-cv-01007-SMB Document 53 Filed 07/08/21 Page 2 of 2




                    1                                    CERTIFICATE OF SERVICE
                    2               I hereby certify that on July 7, 2021, I electronically transmitted the foregoing
                    3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                    4 Notice of Electronic Filing to the following CM/ECF registrants:
                    5                                          Gerald Barrett, Esq.
                    6                                 WARD, KEENAN & BARRETT, P.C.
                                                       3838 N. Central Avenue, Suite 1720
                    7                                       Phoenix, Arizona 85012
                    8                                   gbarrett@wardkeenanbarrett.com

                    9                                    Joseph I. Marchese, Esq. (PHV)
                                                           BURSOR & FISHER, P.A.
                   10                                         888 Seventh Avenue
                   11                                     New York, New York 10019
                                                             jmarchese@bursor.com
                   12
                                                         Sarah N. Westcot, Esq. (PHV)
                   13
                                                           BURSOR & FISHER, P.A.
                   14                                 2665 South Bayshore Drive, Suite 220
                                                          Miami, Florida 33133-5402
                   15                                        swestcot@bursor.com
                   16
                                                            Clifford P. Bendau, II, Esq.
                   17                                       Christopher J. Bendau, Esq.
                                                          BENDAU & BENDAU PLLC
                   18
                                                               Post Office Box 97066
                   19                                         Phoenix, Arizona 85060
                                                         cliffordbendau@bendaulaw.com
                   20                                          chris@bendaulaw.com
                   21
                                                            Gary F. Lynch, Esq. (PHV)
                   22                                    Edward W. Ciolko, Esq. (PHV)
                                                          Kathleen P. Lally, Esq. (PHV)
                   23
                                                             CARLSON LYNCH LLP
                   24                                      1133 Penn Avenue, 5th Floor
                                                         Pittsburgh, Pennsylvania 15222
                   25                                       glynch@carlsonlynch.com
                   26                                       eciolko@carlsonlynch.com
                                                             klally@carlsonlynch.com
                   27                                          Counsel for Plaintiffs

LEWIS              28
                         /s/ DC Hatheway
BRISBOIS                28303-475
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4827-2346-6225.1                                2
